ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a turbine blade over US Patent Publication US20150369058A1 which teaches a  turbomachine configured to extend around an axis of the turbomachine, the blade having a vane 101 extending radially with respect to the axis between a radially inner platform 102 and a radially outer platform 105, the vane comprising an axially upstream leading edge and an axially downstream trailing edge, the radially outer platform comprising an upstream end and a downstream end, the radially outer platform comprising at least one radially outwardly extending seal lip. 
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest at least one of the radially outer end of the leading edge of the vane and the trailing edge of the vane extends one of axially (a) upstream relative to the upstream end of the platform and (b) downstream relative to the downstream end of the platform, the blade having at least one partition extending radially outward from the radially outer end of the vane, and at least one of (a) axially between the leading edge and the upstream end of the platform and (b) between the trailing edge and the downstream end of the platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of three patent publications.
US20180371927A1, US20150226070A1, and US20150023793A1 are cited to show a blade for a turbine engine, the blade having an outer platform with sealing lips.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745